       Case 4:19-cv-00059-RH-CAS Document 5 Filed 02/06/19 Page 1 of 3



                                                                          Page 1 of 3

          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


WALTER HOLLEY,
D.O.C. #L08450,

      Plaintiff,

vs.                                                Case No. 4:19cv59-RH/CAS

KRESHENDA COLBERT,

     Defendant.
_________________________/


           ORDER GRANTING IN FORMA PAUPERIS STATUS

      Plaintiff, an inmate proceeding pro se, has filed a motion requesting

leave to proceed in forma pauperis, ECF No. 2, and a civil rights complaint

under 42 U.S.C. § 1983. ECF No. 1. The motion has been reviewed and,

good cause having been shown, it is ORDERED that:

      1. Plaintiff's motion for leave to proceed in forma pauperis, ECF No.

2, is GRANTED to the extent the filing fee does not have to be prepaid.

      2. Because Plaintiff has had a zero inmate bank account balance for

the past six (6) months, Plaintiff is not required to pay an initial partial filing

fee as provided in 28 U.S.C. § 1915(b)(1)(A).
      Case 4:19-cv-00059-RH-CAS Document 5 Filed 02/06/19 Page 2 of 3



                                                                        Page 2 of 3

      3. Plaintiff is advised that being granted in forma pauperis status is

merely authorization to proceed without prepayment of the filing fee.

Plaintiff is not relieved of the obligation to pay the full amount of the fee,

regardless of dismissal or subsequent release from incarceration. When

funds become available, Plaintiff must make payments to the Court until

the total amount of the $350.00 filing fee is paid. 28 U.S.C. § 1915(b)(1).

      4. Prisoners must make monthly payments of 20 percent of the

preceding month's income credited to the prisoner's account. The agency

having custody of the prisoner shall forward payments from the prisoner's

account to the Clerk of Court each time the amount in the account exceeds

$10 until the full amount of the filing fee ($350.00) is paid.

      5. When making payments, checks from a penal institution, a

cashier's check, or money order shall be made payable to “Clerk, U.S.

District Court.” Personal checks are not accepted. The following

information must be included on the face of the check or attached thereto:

      (1) Plaintiff’s full name; (2) Plaintiff’s inmate number; and (3) the case

      number for this case as shown on the first page of this Order.

Checks which do not include this information will be returned.



Case No. 4:19cv59-RH/CAS
      Case 4:19-cv-00059-RH-CAS Document 5 Filed 02/06/19 Page 3 of 3



                                                                        Page 3 of 3

      6. The Clerk of Court shall mail a copy of this Order with appropriate

cover letter, to: Department of Corrections, Office of the General Counsel,

501 South Calhoun Street, Tallahassee, Florida 32399-2500.

      7. Plaintiff is ultimately responsible for payment of the filing fee if the

agency with custody over Plaintiff lapses in its duty to make payments on

Plaintiff’s behalf. Thus, in case of transfer, Plaintiff should ensure that any

new institution is advised of Plaintiff's payment obligations.

      8. Plaintiff must keep the Court advised as to Plaintiff’s current

whereabouts. This case may be dismissed if court orders are returned to

the Court because Plaintiff has been transferred or otherwise relocated.

      DONE AND ORDERED on February 6, 2019.


                                    S/ Charles A. Stampelos
                                    CHARLES A. STAMPELOS
                                    UNITED STATES MAGISTRATE JUDGE




Case No. 4:19cv59-RH/CAS
